department of the treasury internal_revenue_service commissioner tax_exempt_and_government_entities_division washington d c aug 201k uniform issue list tec ratt legend taxpayer a ira b partnership c custodian d financial advisor e financial_institution f amount percentage dear this is in response to your request dated date as supplemented by correspondence dated october and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira b equal to amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by d a of the code was due to incorrect advice from partnership c and financial advisor e taxpayer a maintained ira b with custodian d taxpayer a wanted to purchase a partnership_interest equal to percentage in partnership c financial advisor e prepared the paperwork for taxpayer a to sign and on date custodian d issued a check in amount payable to partnership c taxpayer a represents that he intended to have ira b purchase the shares and be held by custodian d the partnership_agreement of partnership c indicated that the interest was held by taxpayer a ira however custodian d was unable to hold the partnership_interest and as a result issued a form 1099-r treating the distribution on date as a taxable_distribution taxpayer a represents that financial advisor e should have prepared paperwork to transfer amount to financial_institution f who would have held the partnership_interest on behalf of taxpayer a’s ira the mistake was discovered in october during the preparation of taxpayer a’ sec_2012 tax_return based on the above facts and representations you request a ruling that the service waive the 60-day rollover requirement under sec_408 of the code as to the distribution of amount sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 a sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 effective date all of an individual’s iras are considered a single ira for purposes of applying the one rollover per year limitation sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement where the individual failed to complete a rollover to another ira within the 60-day rollover period because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability the proceeds from ira b to fund a business venture rather than attempt to roll the proceeds over into an ira account for retirement purposes in this instance taxpayer a chose to use therefore pursuant to sec_408 of the code taxpayer a’s request that the service waive the 60-day rollover requirement with respect to the distribution of amount therefore includible in taxpayer a’s gross_income for the taxable_year is declined and amount and any earnings thereon are no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions please contact please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
